DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-13 and 15-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Leppanen (US Publication Number 2017/0263056 A1) teaches to enable a user to see captured images of a real world object when wearing a head mountable display thereby facilitating user interaction with the physical real world object. In certain particular examples, the head mountable display is configured to display a virtual reality environment and the real world object which is detected and whose captured image is displayed corresponds to a user input device for controlling or communicating in the virtual reality environment.
However, the closest prior art of record does not disclose “detecting a first head position, wherein the first head position is detected using one or more sensors; in accordance with a determination that the first head position is located outside a range of positions, repositioning the user interface with the virtual object at to a second position in the computer-generated reality environment, wherein the second position corresponds to a second head position within the range of positions; and in accordance with a determination that the first head position is located within the range of positions, 
Dependent claims 2-3, 5-10 are allowable as they depend from an allowable base independent claim 1.
Dependent claim 12-13, 15-20 are allowable as they depend from an allowable base independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674